DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US Pub. No. 2015/0362830 A1).
As to claim 1, Liao teaches a light source device, comprising a first light source (#110 in Fig. 4 and in ¶ [0039]), a light guiding system (#430 in Fig. 4 and in ¶ [0049]), and a wavelength conversion device (#120 in Fig. 4 and in ¶ [0039]); wherein the first light source is configured to emit first exciting light (BL in Fig. 4), and the first exciting light is incident to the light guiding system along an incidence light channel (Ray diagram showing BL leaving #110 towards #430); the light guiding system is configured to guide the first exciting light to the wavelength conversion device (Ray diagram showing BL travelling through #430 to #120); the wavelength conversion device comprises a wavelength conversion section and a reflective section (Fig. 2C and ¶ [0043]), and periodically moves in such a manner that the wavelength conversion section and the reflective section are periodically located on an optical path of the first exciting light in time division (capable of such a movement because it is a “wheel” in ¶ [0039], see also Fig. 2B which shows the wheel having conversion parts and reflecting portion #122, ¶ [0043]), wherein the wavelength conversion section absorbs the first exciting light and emits excited light (either red of green in (¶ [0043] and Fig. 4), and the first exciting light is obliquely incident to a surface 
As to claim 11, Liao teaches an included angle between the second exciting light incident to the optical path correcting assembly and the second exciting light reflected by the optical path correcting assembly is not equal to 90 degrees (ray diagram showing an approach that is not normal (not 90 degrees) in Fig. 4). 
As to claim 12, Liao teaches a projection system comprising a light source device, wherein the projection system further comprises a light modulating device (#210 in Fig. 4 and in ¶ [0038]) and a lens device (#220 in Fig. 4 and in ¶ [0038]), wherein the light source device comprises a first light source (#110 in Fig. 4 and in ¶ [0039]), a light guiding system (#430 in Fig. 4 and in ¶ [0049]), and a wavelength conversion device (#120 in Fig. 4 and in ¶ [0039]); the first light source is configured to emit first exciting light (BL in Fig. 4), and the first exciting light is .  
Allowable Subject Matter
Claims 2-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875